Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election of claims 1-5 was made without traverse in the reply filed on 6/9/2022.

Claim Rejections - 35 U.S.C. §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative rejected under 35 U.S.C. § 103(a) as being unpatentable over Tomita et al., U.S. Patent App. Pub. No. 2008/0029399 A1 [hereinafter Tomita].
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 1. A method of forming an oxidation coat of an aluminum-containing member (forming an anodized layer from the aluminum substrate; Tomita abstract, [0059]-[0066]) …, the method comprising: 
a) mixing a sulfuric acid, an oxalic acid, and a tartaric acid to manufacture an electrolytic solution (sulfuric acid, oxalic acid, and tartaric acid may be used in combination, alternatively it would have been obvious for a person having ordinary skill in the art to have picked these three acids from the finite number of choices to yield the predictable result of making a suitable solution for anodizing; Tomita [0065]); and 
b) forming an anodic oxidation coat (anodizing creating an anodic oxidation coat; Tomita abstract, [0065]-[0068]) on a surface of an aluminum or aluminum alloy member using the electrolytic solution manufactured in step a) (aluminum substrate; Tomita [0059]-[0065]).
The “of a device for manufacturing a semiconductor or a display” recitation is intended use. “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” MPEP § 2111.02.
	
Claim 3. The method of claim 1, wherein a concentration of the electrolytic solution is 1 to 10 wt% (1-10 wt %). Tomita [0065].

Claim 4. The method of claim 1, wherein in the forming the anodic oxidation coat of step b), an applied current is 0.8 to 1.7 A/dm2 (0.1-10 A/dm2) and a temperature of the electrolytic solution is 8 to 22°C (0-20°C). Tomita [0066].

Claim 5. The method of claim 1, wherein the anodic oxidation coat has a thickness of 50 to 60 micrometers (0.1-100 micrometers). Tomita [0069]-[0070].

Claims 1 and 3-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Tomita in view of Jo et al., W.O. Int’l Pub. No. 2009/031841 A2 [hereinafter Jo].
Claim 1. This serves as an alternative rejection to the preamble’s “of a device for manufacturing a semiconductor or a display.” Jo abstract, p. 1 ll. 3-15, p. 3 ll. 24-26, p. 10 ll. 9-12, fig. 1.
Jo teaches anodizing aluminum produces a product used in semiconductor or TFT-LCD manufacturing. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Jo’s method for use as a product used in semiconductor or TFT-LCD manufacturing.

Claims 3-5. These claims are rejected for similar reasons as the previous corresponding claim rejections.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Tomita in view of alternatively Jo as applied to claim 1 above, and further in view of Ikawa et al., U.S. Patent App. Pub. No. 2015/0290844 A1 [hereinafter Ikawa]. 
Claim 2. Tomita is silent on the method of claim 1, wherein a content weight ratio of the sulfuric acid, the oxalic acid, and the tartaric acid in the step a) is 9 to 11 : 2.5 to 3.5 : 0.3 to 0.7.
However, Tomita does teach that sulfuric acid may be the primary acid. Tomita [0218].
Furthermore, Tomita must use some kind of content ratio. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
It is noted that the relative content of the sulfuric acid translates to a mole range of 67-79 mol%. See Appendix.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Ikawa teaches a method comprising using a mixture of acids where the proportion of the main acid is from 45-90 mol%. Ikawa [0081]. Ikawa further teaches the method further comprises the other acid proportions affect the applied voltage. Ikawa [0080].
Thus Ikawa teaches that the other acid proportions are variables that achieve the recognized result of affecting the applied voltage, hence making it a result-effective variable. See id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Tomita’s main sulfuric acid within a mole range of 45-90 mol% to yield the predictable result of having a suitable concentration for anodization. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the other acid proportions and determined the optimum or workable ranges to be inclusive of the claimed range/value(s).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794                                     
                                                                                                                                                                   


Appendix


MM
low wt
low mol
high wt
high mol
low sul. mol
high sul. mol
sulfuric
98.079
9
0.091763
11
0.112154
0.678212371
0.790262
oxalic
90.034
2.5
0.027767
3.5
0.038874


tartaric
150.087
0.3
0.001999
0.7
0.004664